DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claim 14 is objected to because of the following informalities:  the word “extered” should be exerted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 8-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (US5644285 herein after “Maurer”) in view of Wade (US20130247690 herein after “Wade”). 
Claim 1: Maurer teaches a load cell (force sensor, Fig. 2), comprising: 
	a body assembly (Fig. 2) comprising: 
	a body element (second portion 20B) defining a measurement chamber (second chamber 26) having a closed end (the top of second portion 20B is closed via membrane 28) and an opposite open end (the bottom end of the second portion 20B is open to the sensor die 50), wherein the body element 
	a base assembly (see annotated Fig. 2, below) secured at the open end of the body element, wherein the base assembly comprises: 
	a base element (The base element is the portion which encircles the pressure sensor die 50, conductive seal 54, and die support 56); and 
	a sense die (pressure sensor die 50) attached to the base element and aligned with the protruding member (see Fig. 2), wherein the sensor die supports piezoresistors on a bottom surface of the diaphragm 48 to detect deformation in response to the deformation of the diaphragm 48 of the sensor die 50)
 	Maurer fails to teach wherein a top surface of the sense die supports a Wheatstone bridge circuit configured to generate a signal based at least in part on a force exerted by the protruding member on the sense die.	
	However, the placement of the piezoresistors on the top or bottom surface is a design choice within the scope of a person having ordinary skill in the art. Their placement on the top or bottom surface does not affect the functionality thereof.  The placement can depend on the available surface area, interaction with other components or media, etc. Therefore, it would have been obvious to place the piezoresistors on the top or bottom surface of the diaphragm.
	Wade teaches the arrangement of piezoresistors to form a Wheatstone bridge on a diaphragm 22 [0024]. This is one of many suitable arrangements for piezoresistors to indicate an amount of deformation. 
	It would have been obvious to arrange the piezoresistors of Maurer in a Wheatstone bridge configuration in order to utilize a well-known piezoresistive arrangement which offers a very accurate measurement of the deformation of a diaphragm or deformable element which the piezos are positioned on. 

    PNG
    media_image1.png
    829
    576
    media_image1.png
    Greyscale




Claim 3: Maurer in view of Wade teaches the device of claim 1, previous.  Maurer further teaches wherein the protruding member (plunger 34) defines a first end secured at a closed end of the body element (Fig. 8) and an opposite distal end positioned adjacent the sense die (the rounded end 42 of the plunger is positioned adjacent to the sense die 50. Fig. 8), and wherein the distal end has a round and smooth tip (Fig. 8). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to connect the plunger 34 of Fig. 1 to the flexible membrane in order to ensure restricted movement of the plunger within the chamber. 

Claim 8. Maurer in view of Wade teaches the load cell as in claim 1.   Maurer fails to teach wherein the sense die is attached to the base element with a thermally or UV cured adhesive.  

	Maurer in view of Wade fails to explicitly teach the use of thermally-cured or UV-cured adhesive.  Different adhesives are compatible with different materials and can be chosen based on what materials are being bonded and what environment the adhesive will be exposed to in addition to other design considerations including cost, assembly, etc.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use an adhesive, as taught by Maurer in view of Wade, including any suitable adhesive such as thermally-cured or UV-cured, in order to ensure the most reliable bond in the intended operating environment.

Claim 9. Maurer in view of Wade teaches the load cell as in claim 1.  Maurer teaches the use of piezoresistors are positioned on the diaphragm (col. 6, lines 33-38).   Maurer fails to teach wherein the sense die stress is recorded in the Wheatstone bridge circuit, wherein the Wheatstone bridge circuit comprises of four piezoresistive sensors, wherein an output of the Wheatstone bridge circuit is calibrated into force stored in an electrical circuitry.
	However, Wade teaches wherein the sense die stress is recorded in the Wheatstone bridge circuit ([0024] full or half bridge of a Wheatstone bridge; [0051] the Wheatstone bridge configuration of the piezoresistive sensing elements), wherein the Wheatstone bridge circuit comprises of four piezoresistive sensors (a Wheatstone bridge is four resistive elements; Wade teaches that the Wheatstone is made of piezoresistive elements), wherein an output of the Wheatstone bridge circuit is calibrated into force stored in an electrical circuitry (signal conditioning circuitry [0022], [0032], (claim 19)) ([0051] In operation, when a current is applied to the piezoresistive sensing elements (e.g. to the Wheatstone bridge configuration of the piezoresistive sensing elements), an electrical output signal may be generated that is proportional to the degree of deflection of the diaphragm 22 or force applied to the force sensor 10.).

Claim 10. Maurer in view of Wade teaches the load cell as in claim 1.  Maurer teaches the use of conductive seal 54 which may be used to provide electrical contact between components and external 
	Maurer in view of Wade fail to teach wherein the electrical circuit is defined on one or more Printed Circuit Boards (PCBs), wherein the one or more PCBs are mounted on the base element with an adhesive.
	However, both Maurer and Wade use Piezoresistive elements which are mounted to a flexible member which deflects due to pressure/force from a protruding element. Both Maurer and Wade require the signals from the piezoresistors to be read out in order to be utilized.  The particular arrangement for electrical communication is a design choice within the scope of a person having ordinary skill in the art.  The choice can take into consideration factors such as space, operating environment, a requirement for real-time signal processing, etc. The communication can be a result of wires, printed wiring, buried wires, wireless communication, etc.  The processing can occur via populated circuit board, via a microprocessor, or an integrated circuit.  These are all options and considerations well known to those of ordinary skill in the art. The circuit boards, chips, or various circuit components can vary in size and operation (some may be better suited than others for particular environments, signals, and arrangements). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use an electrical circuit defined on one or more Printed Circuit Boards (PCBs), wherein the one or more PCBs are mounted on the base element with an adhesive (adhesive is a well-known bonding means) in order to have a shorter path for the piezo-resistive signals to travel to signal processing circuitry, thus preserving the integrity of the signal. 
	 

Claim 11:  Maurer in view of Wade teaches the device of claim 10, previous.  Maurer in view of Wade fail to teach wherein the one or more PCBs are mounted on the base element within the measurement chamber, and wherein the base assembly further comprises one or more electrical leads extending from the one or more PCBs and through apertures within the base element to an exterior of the load cell.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to mount the one or more PCBs on the base element within the measurement chamber, and wherein the base assembly further comprises one or more electrical leads extending from the one or more PCBs and through apertures within the base element to an exterior of the load cell in order to preserve the integrity of the piezoresistor signals by reducing the path to processing means for the signals and to route the signals through apertures in order to have a hard-wired output which can be more reliable than wireless communication. 


Claim 12. Maurer in view of Wade teaches the load cell as in claim 1.  Maurer further teaches wherein the protruding member (plunger 34) causes a stress in the sense die (the plunger 34 second end 42 is in contact with the deformable portion 48 of the pressure sensor due 50. Col. 6, lines 24-34), and wherein the stress in the sense die is correlated to a force (the amount of deformation of the deformation portion 48 deforms the piezoresistors to the same degree.  Col. 6, lines 34-38:  Although not illustrated in FIG. 2, a plurality of piezoresistors are disposed on the lower side of the diaphragm 48 and changes in the resistance of those piezoresistors in response to deformation of the diaphragm provides the ability to create an output signal responsive to that deformation.)

Claim 13. Maurer in view of Wade teaches the load cell as in claim 12.  Maurer further teaches wherein the stress in the sense die correlates to both push forces and pull forces exerted from the protruding element (Maurer teaches an embodiment wherein a preload force is applied to the diaphragm via the plunger 34.  The preload force ensures that the plunger is forced against the diaphragm even at atmospheric pressure.  This allows the detection of both positive and negative pressures. (col. 11, lines 40-53).  	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply a preload to the diaphragm of Maurer in view of Wade in order to sense both positive and negative pressures, i.e. sense in both directions of push and pull. 

Claim 14. Maurer in view of Wade teaches the load cell as in claim 12.  Maurer further teaches wherein the load cell is prestressed (preloaded) by the protruding member (plunger 34 and second end 42 thereof) exerting a force on the sense die in a zero force condition (there is a force on the sensor die 50 even at atmospheric pressure, i.e. no load), and wherein the load cell is electronically calibrated to correlate a decrease in stress within the sense die to a pull force exerted on the load cell, and an increase in stress within the sense die to a push force exerted on the load cell (col. 11, lines 40-43: This preload can be used to permit the pressure sensor die to sense both positive and negative pressures. As an example, if the pressure within the first chamber 24 is reduced to a magnitude which is less than atmospheric pressure, the plunger 34 is actually caused to move in an upward direction to reduce its force against the pressure sensor die 50. In effect, this pressure in the first chamber 24 can remove a portion of the preload when it is less than atmospheric pressure.)

Claim 15: Maurer teaches a method of measuring a force, comprising:
	 providing a load cell (pressure sensor of Fig. 2) comprising: 
	a body element (second portion 20B) defining a measurement chamber (second chamber 26) having a closed end (the top of second portion 20B is closed via membrane 28) and an opposite open end (the bottom end of the second portion 20B is open to the sensor die 50), wherein the body element 
	a base assembly (see annotated Fig. 2, below) secured at the open end of the body element, wherein the base assembly comprises: 
	a base element (The base element is the portion which encircles the pressure sensor die 50, conductive seal 54, and die support 56); and 
	a sense die (pressure sensor die 50) attached to the base element and aligned with the protruding member (see Fig. 2), wherein the sensor die supports piezoresistors (col. 6, lines 33-38) on a bottom surface of the diaphragm 48) configured to generate a signal based at least in part on a force exerted by the protruding member on the sense die (the sensor is configured to detect deformation of the piezoresistors in response to the deformation of the diaphragm 48 of the sensor die 50;  the amount of deformation of the deformation portion 48 deforms the piezoresistors to the same degree.  Col. 6, lines 34-38:  Although not illustrated in FIG. 2, a plurality of piezoresistors are disposed on the lower side of the diaphragm 48 and changes in the resistance of those piezoresistors in response to deformation of the diaphragm provides the ability to create an output signal responsive to that deformation.);
	Maurer further teaches the ability to output a signal responsive to the deformation of the pressure sensing component (col. 6, lines 33-38). 
	Maurer fails to teach wherein a top surface of the sense die supports a Wheatstone bridge circuit configured to generate a single based at least in part on a force exerted by the protruding member on the sense die; and
	monitoring a stress of the sense die caused by the force exerted by the protruding member on the sense die; and 
	correlating the stress to a push force or a pull force applied to the body element relative to the base assembly.
	Maurer fails to teach wherein a top surface of the sense die supports a Wheatstone bridge circuit configured to generate a signal based at least in part on a force exerted by the protruding member on the sense die.	

	Wade teaches the arrangement of piezoresistors to form a Wheatstone bridge on a diaphragm 22 [0024]. This is one of many suitable arrangements for piezoresistors to indicate an amount of deformation/change in resistance of the piezoresistors. Wade further teaches the use of signal conditioning circuitry, microprocessor, microcontroller, etc. ([0047], claim 10) condition the piezoresistors signals into a force-sensor output. 
	It would have been obvious to arrange the piezoresistors of Maurer in a Wheatstone bridge configuration in order to utilize a well-known piezoresistive arrangement which offers a very accurate measurement of the deformation positionable on a diaphragm; further it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the signal conditioning as taught by Wade in order to provide an output to a user or monitoring system such that the piezoresistor signals are correlated to an amount of force in real-time or delayed/remote processing. 

    PNG
    media_image1.png
    829
    576
    media_image1.png
    Greyscale

Claim 16: Maurer in view of Wade teaches the method of measuring a force of claim 12.  Maurer and Wade illustrate that the plunger acts on the center of the sensor die (Maurer, Fig. 2; Wade, Fig. 1).   Wade further stresses the importance of maintaining the point of contact between the diaphragm 22 and the pin 42 in order to maintain a single point of contact to further ensure consistent outputs for a same applied force [0051].  Maurer in view of Wade fails to explicitly teach calibrating the base assembly by moving the protruding member to exert the force stressing the sense die at least substantially at the middle point of full sense die stress range and storing a result of calibration into an electrical circuitry.
	However, the process of calibration is well known and practiced in the art.  If the sensor die is not calibrated (either by the manufacturer or by the end user) it will merely provide an arbitrary result.  This result can be compared to a no-load condition and to a max-load condition to determine the bounds of measurement (perhaps based on the device which acts on the sensor die). Knowing the boundaries of the measurement results (i.e. the resistance ranges) and the corresponding load applied which results in that range will allow a user or program to read-out a load result as opposed to just the resistance from the piezoelectrics. 



Claim 17. Maurer in view of Wade teaches the method of measuring the force as claim 15.  Maurer further teaches wherein monitoring the stress of the sense die caused by a pull force comprises measuring a movement of the protruding member away from the sense die (Maurer teaches an embodiment wherein a preload force is applied to the diaphragm via the plunger 34.  The preload force ensures that the plunger is forced against the diaphragm even at atmospheric pressure.  This allows the detection of both positive and negative pressures. (col. 11, lines 40-53); Therefore a pull and push force will correspond to a positive and negative displacement toward and away from the deformable portion 48 of the sensor die 50).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply a preload to the diaphragm of Maurer in view of Wade in order to sense both positive and negative pressures, i.e. sense in both directions of push and pull.

Claim 18. Maurer teaches the method of measuring the force of claim 15.  Maurer further teaches wherein monitoring the stress of the sense die caused by a push force comprises measuring a movement of the protruding member toward the sense die. (Maurer teaches an embodiment wherein a preload force is applied to the diaphragm via the plunger 34.  The preload force ensures that the plunger is forced against the diaphragm even at atmospheric pressure.  This allows the detection of both positive and negative pressures. (col. 11, lines 40-53); Therefore a pull and push force will correspond to a positive and negative displacement toward and away from the deformable portion 48 of the sensor die 50).


Claim 19. Maurer in view of Wade teaches the method of measuring the force of claim 16.  Maurer in view of Wade fails to teach wherein correlating the stress to a push force or a pull force applied to the body element relative to the base assembly comprises comparing the movement with the result of calibration in the electrical circuitry.
	However, it is well understood to those of ordinary skill in the art and in view of the teachings of Maurer in view of Wade that the degree of deformation away from the standard at atmospheric pressure will result in a measurable change.  The measurable change which will need to be predetermined/calibrated in order to be usable to indicate a degree of deformation otherwise the change will merely be greater or less than the no-load piezoresisitve measurement.  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to correlate the push force or pull force applied to the body element with the result of calibration in order to have a specific indication of the amount of force applied to the pressure sensor and piezoresistors based on the measured resistance.

Claim 20. Maurer in view of Wade teaches the method of measuring the force of claim 15.  Maurer fails to teach wherein the stress of the sense die is linearly proportional to the force exerted on the sense die in the full sense stress range.
	However, Wade teaches the use of signal conditioning circuitry in order to account for and correct for repeatable variations such as offset, sensitivity, non-linearity, temperature, etc. [0048].   Wade further teaches that the electrical output from the Wheatstone bridge is proportional to the force applied [0051].  Further, different materials will move differently and have different elasticity at room temperature, and these properties can further change based on the operating environment (temperature, pressure, etc.). Therefore, the choice of a material for a sense die and corresponding piezoresistors is within the scope of a person having ordinary skill in the art.  Knowing the properties will allow a person having ordinary skill in 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to choose a sense die and piezoresistors wherein the stress of the sense die is linearly proportional to the force exerted on the sense die in the full sense stress range as it is one suitable option for a diaphragm/etched portion of a sense die. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maurer in view of Wade further in view of Ashida et al. (US20150276517 herein after “Ashida”).

Claim 7: Maurer in view of Wade teaches the load cell as in claim 1.  Maurer teaches wherein the sense die is made of silicon (col. 4, lines 19-22).  However, Maurer in view of Wade fails to explicitly teach wherein the sense die comprises a single crystal silicon wafer. 
	However, Ashida teaches a load cell (Fig. 7) including a sense die (sensor chip 1) including a Wheatstone bridge (the four piezoresistive elements 11, Fig. 7) wherein the sense die comprises a single crystal silicon wafer ([0083] the Wheatstone bridge circuit that electrically connects four resistive elements 11 to each other is formed in the sensor chip and the plural resistive elements 11 are arranged so that the respective longitudinal directions of the plural resistive elements 11 match the <110> direction of the semiconductor substrate (silicon single crystal) having the (100) plane.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a single crystal (or monocrystalline) silicon substrate in order to use a substrate for the Wheatstone bridge which will reduce the influence of thermal strain on the Wheatstone bridge arrangement while utilizing a widely available, reliable material.



Allowable Subject Matter
Claims 2, 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art includes Maurer, Wade, and Funnell (WO9505589 herein after “Funnell”).
The prior art of Maurer in view of Wade fails to teach, suggest, or make obvious the use of an attachment element wherein the attachment element, the body element, and the protruding member are integrally formed from a common material.  The prior art of Funnell illustrates a button 2 which transfers force to loading beams 3 and strain gauges 5 thereon.  Funnell does not teach a body assembly, protruding member, measurement chamber and base required by claim 1.  Whether considered alone or in combination with additional prior art, including Funnell, here would be no reasonable teaching, suggestion, or motivation to modify the references of Maurer or Wade to include at attachment element which is integrally formed with the body element and the protruding member. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






	/JEAN F MORELLO/             Examiner, Art Unit 2861                                                                                                                                                                                           	3/24/2021


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861